EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jang on 01/27/22.

The application has been amended as follows: 

In claim 5, line 2 after the word “composition” insert the phrase --when used--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s independent claim 1 is drawn to a composition for washing a pickled steel plate. Said composition of independent claim 1 is really a concentrate that is intended to be diluted with water prior to actually washing a pickled steel plate, see independent claim 6. 
Claim 5, dependent on independent claim 1, prior to the above Examiner’s amendment, was NOT drawn to a concentrate but was rather drawn to a “ready to use” very diluted aqueous composition. As such, the metes and bounds of the concentration ranges for the claimed components of dependent claim 5 are far lower than the concentration ranges for these said components in the concentrate of independent claim 1. In order to avoid a two way restriction between Group I, claims 1-4 and 6-10 and Group II claim 5, applicant agreed to the above examiner’s amendment of dependent claim 5. By said examiner’s amendment, dependent claim 5 has been amended to insert the phrase --when used-- after the word “composition in line 2, to 

Applicant's claims 1-10 are deemed to be in condition for allowance because there is no prior-art reference, nor a combination of prior-art references that teach or suggest applicant's claimed composition for washing a pickled steel plate that comprises the claimed components within the claimed concentration ranges.

A notable prior-art reference is as followed:

Spekman, Jr. U.S. Patent Number 4,390,465 teaches aqueous compositions that are used for the cleaning or washing treatment of steel surfaces. The aqueous compositions disclosed comprise in part: 10-30% by weight sodium carbonate, 1-10% by weight linear ethoxylated alcohol phosphate ester, 10-15% by weight sodium tripolyphosphate  and 1-5% by weight tetrasodium salt of EDTA (ethylene diamine tetraacetic acid), see abstract, column 2, line 44 to column 3, line 24 and the examples.    
 Applicant’s claims are clearly patentably distinct from Spekman, Jr.’s aqueous composition in at least because Spekman Jr. does not teach/suggest the further addition of 2 to 7 wt% of sodium acetate and 1 to 7 wt% of diethylene tetramine pentaacetic acid (DTPA) as set forth in applicant’s independent claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764